       Case: 1:19-cr-00014-MRB Doc #: 21 Filed: 07/15/19 Page: 1 of 5 PAGEID #: 39




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

  UNITED STATES OF AMERICA                          Case No. 1:19CR14

  v.                                                Judge Barrett

  TIMOTHY BRITTON                                   GOVERNMENT’S RESPONSE IN
  a/k/a “Kevin Sanders”                             OPPOSITION TO DEFENDANT’S
                                                    MOTION TO SUPPRESS



         The United States submits the following response in opposition to Britton’s Motion to

Suppress (Doc. 18): the stop of Britton was reasonable and constitutionally valid. In support of its

position, the United States respectfully submits the following memorandum:

                                                     Respectfully submitted,

                                                     BENJAMIN C. GLASSMAN
                                                     United States Attorney

                                                     s/John Zachary Kessler
                                                     JOHN ZACHARY KESSLER (0090932)
                                                     Special Assistant United States Attorney
                                                     221 East Fourth Street, Suite 400
                                                     Cincinnati, Ohio 45202
                                                     Office: 513-639-2482
                                                     Fax: (513) 684-6385
                                                     E-mail: Zach.Kessler@usdoj.gov
    Case: 1:19-cr-00014-MRB Doc #: 21 Filed: 07/15/19 Page: 2 of 5 PAGEID #: 40




                                        MEMORANDUM

                                           BACKGROUND

       On October 29, 2018 Cincinnati Police Officer Caleb Sarchet patrolled the West End

neighborhood of Cincinnati in his marked cruiser. At that time he observed a black Chevrolet

Impala (license: HOF 3657) on Poplar St. he later learned was being driven by the defendant,

Timothy Britton. Officer Sarchet further observed Britton turn his vehicle from Poplar St. onto

Linn St. without activating his signal until he was already in that intersection. The officer stopped

Britton for violating Cincinnati Municipal Code 506-80, which requires that a “signal of intention

to turn or move right or left shall be given continuously during not less than the last 100 feet

traveled by the vehicle before turning.”

       Having approached the defendant’s vehicle following his traffic stop, Officer Sarchet

noticed the windows on the Impala were excessively tinted and asked the defendant to roll the one

on the driver’s side down. Initially hesitant, the defendant complied after the officer made

additional requests. With the widow down, Officer Sarchet detected an odor of marijuana coming

from inside the Impala and saw a digital scale with what appeared to be drug residue on it. Officer

Sarchet next asked the defendant to step out of the vehicle.

       With Britton out of the vehicle, Officer Sarchet searched the interior and found a loaded

9mm Taurus firearm and roughly twenty grams of marijuana inside a plastic baggie. Officer

Sarchet later advised the defendant of his Miranda rights and placed him under arrest for Carrying

Concealed Weapons, Improperly Handling Firearms in a Motor Vehicle, Having Weapons under

Disability, Possession of Marijuana and Drug Paraphernalia, and the two traffic violations of

excessive window tint and improper change of course. Later the defendant was indicted federally

under 18 U.S.C. § 922(g)(1).



                                             Page 2 of 5
    Case: 1:19-cr-00014-MRB Doc #: 21 Filed: 07/15/19 Page: 3 of 5 PAGEID #: 41




       On the way to the Hamilton County Justice Center, Britton indicated to Officer Sarchet

that the marijuana and gun were his. He added that he needed the gun for protection and that he

would always have one on him.

                                           ARGUMENT

       The Court should deny Britton’s Motion to Suppress because his stop was reasonable and

supported by probable cause.


       THE STOP OF BRITTON WAS REASONBLE.

       “A police officer legally may stop a car when he has probable cause to believe that a civil

traffic violation has occurred.” U.S. v. Blair, 524 F.3d 740, 748 (6th Cir. 2008) “Probable cause is

defined as reasonable grounds for belief, supported by less than prima facie proof but more than

mere suspicion.” U.S. v. Jackson, 470 F.3d 299, 306 (6th Cir. 2006)(internal quotation marks

omitted). Probable cause is a “flexible, common sense standard.” U.S. v. Ferguson, 8 F.3d 385,

392 (6th Cir. 1993). It “does not require an actual finding of a violation, rather, a probability or

substantial chance of criminal activity is all that is required. U.S. v. Huff, 630 Fed. Appx. 471, 495

(6th Cir. 2015)(unpublished)(internal quotation marks omitted)(concurring opinion).

       The issue before the court, then, “is whether the officer had an objectively verifiable reason

for pulling over Defendant's [car] in light of the facts and circumstances known to the officer at

the time of the stop.” U.S. v. Huff, 630 Fed. Appx. 471, 496 (6th Cir. 2015)(unpublished)(internal

quotation marks omitted)(concurring opinion). The 6th Circuit, in considering a statute in the

Columbus traffic code verbatim in principal part to Cincinnati Municipal Code 506-80, found an

officer’s observation of a defendant’s failure to signal before turning amounted to probable cause

justifying the traffic stop. U.S. v. Westmoreland, 224 Fed. Appx. 470, 473 (6th Cir.




                                              Page 3 of 5
    Case: 1:19-cr-00014-MRB Doc #: 21 Filed: 07/15/19 Page: 4 of 5 PAGEID #: 42




2007)(unpublished). (See also U.S. v. Smith, 421 Fed. Appx. 572, 574 (6th Cir.

2011)(unpublished).

       In the instant case, Officer Sarchet stopped the defendant for violation of Cincinnati

Municipal Code 506-80, which, in addition to requiring motorists to make turns only from a

“proper position upon the roadway,” requires them to signal their turns “continuously during not

less than the last 100 feet traveled by the vehicle before turning.” The defendant in the instant case

did not do this. Officer Sarchet observed him fail to signal his turn until he was already in the

above-listed intersection. Based on this observation, the officer had reasonable grounds for his

belief that the defendant had committed a traffic violation under 506-80 of the Cincinnati

Municipal Code. This amounts to probable cause for the offense and makes the officer’s stop of

the defendant lawful.

       The government submits that the officer had probable cause of the defendant’s traffic

violation and that his seizure was constitutional. Because of this, the court should overrule the

defendant’s motion.



                                          CONCLUSION

       For the reasons set forth herein, the United States respectfully requests Britton’s Motion to

Suppress Evidence be denied.

                                                        Respectfully submitted,

                                                        BENJAMIN C. GLASSMAN
                                                        United States Attorney

                                                        s/John Zachary Kessler
                                                        JOHN ZACHARY KESSLER (0090932)
                                                        Special Assistant United States Attorney
                                                        221 East Fourth Street, Suite 400
                                                        Cincinnati, Ohio 45202

                                              Page 4 of 5
    Case: 1:19-cr-00014-MRB Doc #: 21 Filed: 07/15/19 Page: 5 of 5 PAGEID #: 43




                                                     Office: 513-639-2482
                                                     Fax: (513) 684-6385
                                                     E-mail: Zach.Kessler@usdoj.gov

                               CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Response to Defendant’s Motion to Suppress
(Doc. 18) was filed with the Court’s CM/ECF System this day, July 15, 2019, which provides
electronic notice to all parties.

                                                     s/John Zachary Kessler
                                                     JOHN ZACHARY KESSLER (0090932)
                                                     Special Assistant United States Attorney




                                           Page 5 of 5
